 1                                   UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3
         United States of America,                           Case No. 2:14-cr-0177-JAD-GWF-1
 4
                           Plaintiff
 5              v.                                                  Order Re: Reply Brief

 6 Gregory Akel,                                                         ECF No. 129

 7                        Defendant

 8
               Defendant Gregory Akel pled guilty to and was convicted of receipt of child
 9
     pornography, and, after resentencing, is serving a sentence of 99 months. 1 Akel has moved for
10
     yet another resentencing based on an amendment to the Sentencing Guidelines. 2 Although the
11
     government responded to that motion on July 29, 2019, Akel has notified the Court that he never
12
     received a copy of that response and that he only discovered its existence when he received a
13
     copy of the docket. 3 I liberally construe that notice as a motion to extend time for response, find
14
     good cause, and grant it.
15
               IT IS THEREFORE ORDERED that the Clerk of Court is directed to SEND to Akel a
16
     copy of the Government’s response brief [128]. Akel has until November 8, 2019, to file a
17
     reply brief.
18
               Dated: October 3, 2019
19
                                                               _________________________________
                                                                       ___________  _ _______
                                                                                            _ _____
                                                                                                  _ _
20                                                             U.S. District   Judge
                                                                        rictt Judg
                                                                              JJu dge Jennifer
                                                                                udg   Jennife e A.
                                                                                           ffeer A Dorsey
                                                                                                   D

21

22   1
         ECF No. 106 (judgment).
23   2
         ECF No. 122.
     3
         ECF No. 129.
